Title: To George Washington from Major Benjamin George Eyre, 16 October 1777
From: Eyre, Benjamin George
To: Washington, George

 

Bordentown [N.J.] October th 16: 1777 Six in th[e] Evening
Sir

Agreeable to your orders I have Collected the Shallops & flats in Bordentown Creeck; their was not wauter Sufficient for them in watsons Creeck. I have Sent twelve waggon Load of Duck this Evening forward. The two friggates Lies at White hill two mile from this town with Sixteen Carriage Guns Each. as for men to Reinforce the Galley they Cannot be Spar’d from the friggates. their is but one hundred seamen, that is in all the fleet that is here. I apply’d to the Continental navey bord for twenty, but they would not let me have them. Inclosd I send you a letter from the Comodore which I receivd this day. the Shot has Gone on but the pouder has not past this plaise yet. Bisket Shall be Sent immediately. would it not be prudent for Colonel Flowers to forward some more from Allenstown to the Comodore. as fast as the waggons Comes in, they Shall be loaded & sent forward. your Excellencys orders Shall be Strictly obeyd by your Humble Servt

Benjn Eyre

